11 N.Y.3d 777 (2008)
In the Matter of LEOPOLD SIAO-PAO, Appellant,
v.
ROBERT DENNISON, as Acting Chairman of the New York State Division of Parole, Respondent.
Court of Appeals of the State of New York.
Decided September 16, 2008.
Feinman & Grossbard, P.C., White Plains (Steven N. Feinman of counsel), for appellant, and Leopold Siao-Pao, appellant pro se.
Andrew M. Cuomo, Attorney General, New York City (Robert C. Weisz of counsel), for respondent.
Chief Judge KAYE and Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES concur.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be affirmed, without costs.
*778 The courts below applied the correct legal standards and properly considered the Board of Parole's written determination, which, when evaluated in the context of the parole hearing transcript, demonstrated that the Board considered the required statutory factors (see Executive Law § 259-i; Matter of Silmon v Travis, 95 NY2d 470, 476 [2000]). The Board's written determination, while less detailed than it might be, is not merely "conclusory" and so does not violate Executive Law § 259-i (2) (a) (i).
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, without costs, in a memorandum.